Judgment reversed upon the law, with costs, and complaint dismissed, with costs. The memorandum sued upon was not a complete contract and by its terms, even in the form accepted by the Special Term, it left open for future agreement material elements in the deal between the parties with respect to the property involved. The memorandum expressly provided that the restrictions stated were not final and as stated were just an outline. The restrictions, therefore, were a subject upon which the parties had not agreed with finality, and the express language of the memorandum so indicates. Likewise, the memorandum expressly provided that the release clauses per acre were “ to be agreed upon,” and there is no evidence in the record that these clauses and the terms thereof were in fact ever agreed upon. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.